DETAILED ACTION
This action is responsive to the communication filed on 10/05/21.
Claims 1 and 11 have been amended.
No claims have been added and/or canceled.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/21 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson et al (US Pub. No. 2011/0106698 herein after “Isaacson” and further in view of Radu et al (US Pub. No. 2010/0106570 herein after “Radu”).


As per claim 1 and similarly claim 11, Isaacson discloses an apparatus for associating or disassociating signals associated with execution of real-time computing operations in a computing network, the apparatus comprising one or more computing device processors configured for:
determining, based at least partially on a received first signal from a first input signal system, that a first computing operation is initiated at the first input signal system, the first input signal system comprising a first sensor configured to generate the first signal for carrying an input user data (Isaacson, para[0087,0117] The interface 202 enables the giver to either input identification information and recipient account information, the interface can be…a point of sale ; 
in response to determining the first computing operation is initiated, determining whether the input user data in the first signal is registered with a server; in response to determining the input user data in the first signal is not registered, request for registration of the input user data with the server (Isaacson, para[0091] if the recipient does not have an account…encouraging the recipient to set up an account);   
receiving, from the first input signal system, an input user information associated with the request for registration (Isaacson, para[0229] when users register for the system to be givers and/or recipients, and provide account information); and
in response to establishing the registration of the input user data with the server, associating a movable matching signal with the input user data (Isaacson, para[0090,0092,0229] hold the amount ($50), or reserve in a line of credit from a giver account and associate it with the recipient credit/debit card account and the policy for managing the gift card; in block 204 the system identifies and associates the various accounts with this virtual gift card in preparation for completing the transaction);
determining, based at least partially on a received second signal having second input user data from a second input signal system, a second computing operation is initiated at the second input signal system comprising a second sensor configured to generate the second signal for carrying the input user data; in response to determining the second computing operation is initiated, determining whether the movable matching signal is associated with the input user data in the second signal, wherein; in response to determining the movable matching signal is not associated with the input user data in the second signal, executing the second computing operation based at least partially on the input user data, and not based on the moving matching signal; and in response to determining the movable matching signal is associated with the input user data in the second signal, executing the second computing operation based at least partially on the movable matching signal and the input user data (Isaacson, para[0009,0090-0107,0119-0120,0229] applying the gift card amount to the transaction by the recipient at any merchant…the gift card is redeemable through using the recipient's credit/debit card at the merchant as though they were making a normal payment without the existence of the gift card, at transaction at the restaurant using either one can trigger the application of the funds associated with the virtual gift card; use your login information to access your account and scan for qualifying transaction
to implement the gift card for that transaction).
Isaacson does not explicitly disclose in response to determining the input user data in the first signal is not registered with the server, transmitting, from the server to the first input signal system, a request for registration of the input user data with the server; in response to determining the input user data in the first signal is not registered with the server, transmitting, from the server to the first input signal system, a request for registration of the input user data with the server; and receiving, from the first input signal system, an input user information associated with the request for registration; in response to receiving the input user information associated with the request for the registration, establishing the registration of the input user data in the first signal with the server, wherein the user input data and the input user information associated with the request are stored in an identification database associated with the server.
However, Radu discloses determining, based at least partially on a received first signal from a first input signal system, that a first computing operation is initiated at a first input signal system, the first input signal system comprising a first sensor configured to generate the first signal for carrying an input user data (Radu, para[0022-0023,0035] The consumer payment device 110 might communicate with, for example, one or more transaction devices 120, such as point of sale ("POS") terminals or other merchant terminals located at various merchant and/or retail establishments…communicate with the consumer payment device 110 (e.g., to receive payment account numbers, loyalty program identifiers, or the like, depending on the nature of the transaction) when the consumer payment device 110 is presented at the terminal by a cardholder); 
in response to determining the first computing operation is initiated, determining whether the input user data in the first signal is registered with a server (Radu, para[0023,0037] if a consumer payment device 110 has not yet been enrolled in a merchant loyalty program, where the terminal determines whether the cardholder is a current participant in the merchant loyalty scheme); 
in response to determining the input user data in the first signal is not registered with the server, transmitting, from the server to the first input signal system, a request for registration of the input user data with the server (Radu, para[0038-0040] If the cardholder is not a current participant…where the terminal prompts the customer to enter enrollment information); 
determining, by the server, if input user information associated with the request for registration is received from the first input signal system, wherein 
in response to receiving the input user information associated with the request for the registration, establishing the registration of the input user data in the first signal with the server, wherein the  input user data and the input user information associated with the request are stored in an identification database associated with the server (Radu, para[0024-0029, 0040-0041] the merchant system 130 may include a database containing information identifying all participants in a merchant loyalty program, including each participant's loyalty program identifier; enrollment data and an associated consumer payment device identifier is received… the consumer may enroll in a loyalty program during a point of sale transaction at the merchant; merchant systems 130 assign a loyalty program identifier to each participant; the enrollment information, the payment account information (read from the payment device), and the assigned loyalty program identifier are entered into an enrollment file).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Radu’s teaching of Systems and Methods for Enrollment and Participation in a Loyalty Program into Isaacson’s teaching of a System and Method for Processing Gift Cards because one of the ordinary skill in the art would have been motivated to processing gift cards in connection with loyalty cards and/or registering the potential recipients of the gift cards with the virtual gift card system. 

As per claim 2 and similarly claim 12, Isaacson discloses the apparatus of claim 1, wherein the one or more computing device processors are further configured for: determining, during or after the execution of the second computing operation, whether an attribute associated with the movable matching signal is extinguished; in response to determining, during or after the execution of the second computing operation, the attribute associated with the movable matching signal is extinguished, disassociating the movable matching signal from the stored input user data (Isaacson, para[0155]).

As per claim 3 and similarly claim 16, Isaacson discloses the apparatus of claim 1, wherein the first signal comprises an identification signal and a computing operation signal, and wherein the identification signal is transmitted from the first input signal system on a first signal path and the computing operation signal is transmitted from the first input signal system on a second signal path (Isaacson, para[0090-0092])(Radu, para[0023-0025] communication with merchant systems and communication with payment systems).

As per claim 4 and similarly claim 20, Isaacson discloses the apparatus of claim 3, wherein determining whether the input user data in the first signal is registered with the server comprises comparing the identification signal to one or more records in the identification database to determine whether the identification signal at least partially matches the one or more records in the identification database (Isaacson, para[0014.0087]; Radu, para[0063]).

As per claim 5, Isaacson discloses the apparatus of claim 1, wherein the input user data in the first or the second signal is comprised in or associated with a device or a physical object that interacts with the first input signal system or the second input signal system (Isaacson, para[0087,0090]; Radu, para[0016]).

As per claim 6 and similarly claim 15, Isaacson discloses the apparatus of claim 1, wherein the first input signal system or the second input signal system comprises a point-of-sale terminal (Radu, para[0022])(Isaacson, para[0087]).

As per claim 9, Isaacson discloses the apparatus of claim 1, wherein the input user data is information associated with a payment vehicle of the user, and the input user information is associated with identifying information of the user (Isaacson, para[0087]; Radu, para[0016,0023,0040]).

As per claim 10, Isaacson discloses the apparatus of claim 1, wherein the one or more computing device processors are further configured for: determining, based at least partially on a received third signal comprising additional input user data different than the input user data, a third computing operation is initiated at a third input signal system comprising a third sensor configured to generate the third signal for carrying the additional input user data; in response to determining the third computing operation is initiated, determining whether the movable matching signal is associated with the additional input user data; and in response to determining the movable matching signal is not associated with the additional input user data, executing the third computing operation based at least partially on the third signal, and not based on the movable matching signal (Isaacson, while not disclosed it is obvious and well within the scope of the invention that if no gift card is associated with the account the transaction would be processed normally (i.e. with the provided payment card)).

As per claim 13, Isaacson discloses the method of claim 11, wherein the request for the registration of the input user data in the first signal with the server transmitted to the first input signal system is further based on a location of the first input signal system or on an attribute of the first signal (Isaacson, para[0101-0103]).

As per claim 17, Isaacson discloses the method of claim 16, wherein the execution of the computing operation signal by the second server occurs after the execution of the first signal by the first server (Isaacson, para[0090-0092,0144] register user account; associate payment accounts with gift card).

As per claim 18, Isaacson discloses the method of claim 16, wherein the execution of the computing operation signal by the second server is based on the execution of the first signal by the first server (Isaacson, para[0090-0092,0144] can only associate gift cards with registered payment accounts).

As per claim 19, Isaacson discloses the method of claim 18, wherein the one or more computing device processors are comprised in the first server, and wherein the first server is remote to the first input signal system and the second input signal system (Isaacson, para[0159]).

As per claim 20, Isaacson discloses the method of claim 16, wherein determining whether the input user data in the first signal is registered with the server comprises comparing the identification signal to one or more records in the identification database to determine whether the identification signal at least partially matches the one or more records in the identification database (Isaacson, para[0014,0087]; Radu, para[0037-0039]).

Claims 7, 8, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson and Radu and further in view of Ozvat et al (US Pub. No. 20170114860 herein after “Ozvat”).

As per claim 7 and similarly claim 14, neither Isaacson nor Radu discloses the apparatus of claim 6, wherein the input user data in the first signal or the second signal is tokenized, or wherein a computing token is generated or extracted from at least a portion of the input user data in the first signal or the second signal.
However, Ozvat discloses wherein the input user data in the first signal or the second signal is tokenized, or wherein a computing token is generated or extracted from at least a portion of the input user data in the first signal or the second signal (Ozvat, para[0006,0016,0051-0053]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing data of the claimed invention to incorporate Ozvat’s teaching of System and Methods for Expedited Automated Merchant Boarding into the combination of Isaacson and Radu because one of the ordinary skill in the art would have been motivated to provide means for securing sensitive transaction information. 

As per 8 and similarly claim 15, neither Isaacson not Radu discloses the apparatus of claim 7, wherein the input user data in the first signal is tokenized at the first input signal system.
However, Ozvat discloses wherein the input user data in the first signal is tokenized at the first input signal system (Ozvat, para[0006,0016]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing data of the claimed invention to incorporate Ozvat’s teaching of System and Methods for Expedited Automated Merchant Boarding into the combination of Isaacson and Radu because one of the ordinary skill in the art would have been motivated to provide means for securing sensitive transaction information. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571)270-7167.  The examiner can normally be reached on Monday to Friday, 10:00 am - 6:00pm EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/Primary Examiner, Art Unit 2448